 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Justin Lee Tripp

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00394-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                                 MOTION DEADLINE
13          v.
                                                                    (First Request)
14   JUSTIN LEE TRIPP,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Justin Lee Tripp, that
21   the time within which the defendant may refile his motion to compel, currently set for February
22   24, 2020, be vacated and continued to March 16, 2020.
23          This Stipulation is entered into for the following reasons:
24          1.      Additional time is requested to allow the parties to continue negotiations.
25          2.      The defendant is in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance.
 1        This is the first request for a continuance of the motion to compel refile.
 2        DATED this 24th day of February, 2020.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6     /s/ Kathryn C. Newman                          /s/ Kimberly M. Frayn
     By_____________________________                By_____________________________
 7   KATHRYN C. NEWMAN                              KIMBERLY M. FRAYN
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-mj-00394-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JUSTIN LEE TRIPP,
 7
                   Defendant.
 8
 9
10        For
           IT good cause shown,
              IS THEREFORE      the parties'
                             ORDERED      thatstipulation
                                                the motionto to
                                                              continue
                                                                compel the  motion
                                                                        refile      deadline,
                                                                               currently due on

11   Monday,No.
     Docket  February
                42, is 24, 2020,GRANTED.
                       hereby    be vacated and continued todeadline
                                              Defendant's    ________________.
                                                                     to refile his motion to
12   compelDATED
            is extended  to day
                   this ___ March   16, 2020.2020.
                                of February,

13         IT IS SO ORDERED.

14        DATED: February 24, 2020.
                                                UNITED STATES MAGISTRATE JUDGE
15
16                                             ___________________________________
                                               NANCY J. KOPPE
17                                             UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
